DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed with the application has been entered.  Claims 16-28 remain pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Using independent claim 1 as an example, the claims a recites (with emphasis added):

 “obtaining first biometric data, herein the first biometric data is captured in first condition or non-first condition”.  

The “biometric data” is further limited by dependent claim 19 as “electrocardiogram data”.  

The specification (i.e., PB Publication US 2020/0204546 A1) preferred embodiment also exemplifies “electrocardiogram data”:


    PNG
    media_image1.png
    209
    648
    media_image1.png
    Greyscale


	The “first condition” is further limited by dependent claim 20 as a “rest/relax condition”.   The specification (i.e., PB Publication US 2020/0204546 A1) preferred embodiment also exemplifies the same:

    PNG
    media_image2.png
    381
    650
    media_image2.png
    Greyscale


The “non-first condition” is exemplified by the specification as a “motion or stress condition”:


    PNG
    media_image2.png
    381
    650
    media_image2.png
    Greyscale

.

The original disclosure does not recite, describe or provide any additional embodiments that are drawn to biometrics other than an “electrocardiogram data”.  Likewise, the original disclosure does not recite, describe or provide any additional embodiments that are drawn “conditions” other than “rest/relax” and “motion or stress” conditions.  

The claimed term “biometric data” is a genus that encompasses any biometric data, including for example, but not limited to:


    PNG
    media_image3.png
    341
    898
    media_image3.png
    Greyscale

.

	Based on the original written description, applicant only invented one species of the claimed genus, but not all species.  Refer to MPEP 2163(II)(A)(3)(a)(ii), which states:

“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species”;

“A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)”;

“The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112  “merely by clearly describing one embodiment of the thing claimed.” LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005)”;

“Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed.”

Applicant was in possession, at the time of filing, of a species comprising the element (claim 1) of “obtaining electrocardiogram data, wherein the electrocardiogram data is captured in rest condition or motion condition”.   However, applicant was NOT in position of the genus, recited as “obtaining first biometric data, wherein the first biometric data is captured in first condition or non-first condition” because the specification does not a sufficient description of a representative number of species, i.e.: 
Refer to MPEP 2163(II)(A)(3)(a)(ii), which states:
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species”;

“A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)”.


Independent claims 22 and 28 recite equivalent elements and are rejected on the same grounds for the same rationale.  The remainder of the claims are rejected by dependency. 

NOTE:  Claim 19 partially overcomes the rejection but genus “first condition” and “non-first condition” remain.  Likewise, claims 20 partially overcomes the rejection by the genus “non-first condition” and “biometric data” remain. 

Claims 16-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “obtaining electrocardiogram data, wherein the electrocardiogram data is captured in rest condition or motion condition”, does not reasonably provide enablement for “obtaining first biometric data, wherein the first biometric data is captured in first condition or non-first condition”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Refer to the written restriction rejection above for background related to the genus claim elements of “biometric data”, “first condition”, and “non-first condition”, the details of which will not be repeated.  
	The specification provides an enabling disclosure for the species, “obtaining electrocardiogram data, wherein the electrocardiogram data is captured in rest condition or motion condition”, because electrocardiogram data changes state depending upon whether a person is at rest and relaxed, or whether the person is in motion or under stress, in which case the heartbeat increases and the nature of the ECG signal itself fluctuates, making it challenging to compare with pre-stored ECG signals (reference signals) enrolled in advance and under a rest condition.   This is the problem the invention seeks to solve (refer to the specification).   However, other types of biometric data, for example fingerprint data, or iris data, does not undergo a transformation when a person is under stress or after the person has been in motion.  Therefore, the very problem being solved with respect to ECG data is non-existent, and one of ordinary skill in the art would require undue experimentation to make and use the invention for example given input fingerprint data or iris data (and others).  Furthermore, the claimed “conditions” are not limited to any particular condition at least in the independent claims.  Therefore, any condition or non-condition falls within the scope of the claims.  For example, a “condition” in biometrics might be a person has flu-like symptoms, and the non-condition is the lack of such symptoms.   Thus, the scope of the claim element includes, just as one example, “obtaining fingerprint or iris data, wherein the fingerprint or iris data is captured with a user having flu-like symptoms, or having no flu-like symptoms”.   Given this limitation in the context of, for example claim 1, there original disclosure does not describe this embodiment, that falls within the scope of the claim, at all, let alone in a manner the would enable one of ordinary skill in the art to make and use the invention that leads to a “recognition result” given all of the claim limitations, including the “generative network”.   In conclusion, while the claim recites a genus for “biometric data”, “first condition”, and “non-first condition”, the claims are not enabled for the full scopes of the all of the species that fall within these genera.   The claim is enabled by the original disclosure for “obtaining electrocardiogram data, wherein the electrocardiogram data is captured in rest condition or motion condition”. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-18, 21-24, 27, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US 2018/0268055 A1).   Yu discloses:

Regarding claims 16, 22, and 28, and using claim 16 as an example, a computer implemented (

    PNG
    media_image4.png
    695
    787
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    465
    664
    media_image5.png
    Greyscale

) method comprising: 

obtaining first biometric data, wherein the first biometric data is captured in first condition or non-first condition (a facial image is captured of a person’s face while walking; the image of the face may be of the face in “frontal” condition/1st condition or a “non-frontal” condition/non-first condition;

    PNG
    media_image6.png
    717
    990
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    133
    663
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    339
    664
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    132
    661
    media_image9.png
    Greyscale

 ); 

determining, by a discriminative network of generative adversarial networks, whether the first biometric data is captured in the first condition or non-first condition (The generative adversarial network of Yu is first trained, and then implemented to generate a synthetic frontal face image from an input image that is not frontal; for example from a partial profile views:


    PNG
    media_image9.png
    132
    661
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    494
    646
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    264
    653
    media_image11.png
    Greyscale

);

 in response to a determination that the first biometric data is captured in the non-first condition, inputting the first biometric data to a generative network of the generative adversarial networks to generate a second biometric data (as noted immediately above, a “synthetic” front facial image is generated:

    PNG
    media_image11.png
    264
    653
    media_image11.png
    Greyscale

); 

obtaining a matching result by inputting the first biometric data in response to a determination that the first biometric data is captured in the first condition or the second biometric data to a matching network (the synthetic frontal facial image is applied to a matching network 540, which meets the claim requirement of “or the second biometric data to a matching network”;  this is an alternative limitation, and therefore the other alternative “in the first condition … to a matching network” is not required:


    PNG
    media_image12.png
    493
    639
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    204
    672
    media_image13.png
    Greyscale

); and 

determining a recognition result based on the matching result (

    PNG
    media_image13.png
    204
    672
    media_image13.png
    Greyscale

).








Regarding claims 17 and 23, and using claim 17 as an example, the method according to claim 16, further comprising: 
training the matching network by using the first biometric data of at least one user captured in the first condition ( 

    PNG
    media_image14.png
    257
    653
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    141
    664
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    159
    664
    media_image16.png
    Greyscale

	The face recognition engine 540 is trained to recognize frontal/1st condition images since in the system, the GAN will frontalize all incoming images for recognition); and 
training the generative adversarial networks by using the first biometric data of at least one user captured in the first condition and the first biometric data of at least one user captured in the non-first condition (the “ground truth frontal face” is a first condition training image, and while other training images are non-frontal for purposes of frontalizing them:

    PNG
    media_image17.png
    393
    658
    media_image17.png
    Greyscale

).





Regarding claims 18 and 24, and using claim 18 as an example, the method according to claim 17, further comprising: replacing the discriminative network with the matching network; and fine-tuning the generative network by using the first biometric data of at least one user captured in the non-first condition (

    PNG
    media_image18.png
    320
    663
    media_image18.png
    Greyscale

).


Regarding claims 21 and 27, the method according to claim 16, wherein the matching network is a convolutional neural network (


    PNG
    media_image19.png
    309
    657
    media_image19.png
    Greyscale

 ).

Allowable Subject Matter
Claims 19, 20, 25, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and when the rejections under 35 USC 112 above are overcome.

Regarding claims 19 and 25, the Yu reference applied above teaches facial recognition, and does not teach, “the method according to claim 16, wherein the first biometric data is electrocardiogram data”.   There is no reason, teaching, or suggestion to apply Yu to “electrocardiogram data” without reliance upon impermissible hindsight, and without altering a fundamental operating principle of Yu. 

Regarding claims 20 and 26, the Yu reference applied above teaches that the first condition is a frontal face condition, and does not teach, “the method according to claim 16, wherein the first condition is rest/relax condition.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665